Defendants’ proposed counterclaims alleging that plaintiff knowingly sold forged artworks to defendants, resulting in lost profits and other damages, do not plainly lack merit (MBIA Ins. Corp. v Greystone & Co., Inc., 74 AD3d 499, 500 [2010]). Further, plaintiff fails to show that the proposed amendments would result in prejudice to him that could have been avoided had defendants raised the counterclaims in their original answer (see Murray v City of New York, 51 AD3d 502, 503 [2008], lv denied 11 NY3d 703 [2008]). Concur — Saxe, J.E, Catterson, Moskowitz, Acosta and Renwick, JJ.